951 A.2d 255 (2008)
CHRIST the KING MANOR; Davis Manor Nursing Home; Ellen Memorial Health Care Center; Edison Manor; Good Shepherd Home-Bethlehem; Good Shepherd Home LTC Facility, Inc.; Health & Living Centers, Inc., d/b/a; Collins Health Center; Margaret E. Moul Home; Menno Haven, Inc.; Menno Haven Penn Hall; Park Pleasant, Inc.; Sycamore Creek Nursing Center; Westwood Nursing and Rehabilitation Center; Brighten at Ambler; Brighten at Broomall, Brighten at Bryn Mawr; Brighten at Julia Ribaudo; Golden Hill Nursing Home, Inc.; Mary J. Drexel Home; Mon Valley Care Center, Rheems Nursing & Rehabilitation Center; Southwestern Nursing Center; Susquehanna Valley Nursing & Rehabilitation Center; Trinity Mission of Shenandoah Heights, L.P., Appellants
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF PUBLIC WELFARE, Appellee.
Supreme Court of Pennsylvania.
Argued: March 3, 2008.
Decided: July 23, 2008.
Daniel K. Natirboff, Esq., Capozzi & Associates, P.C., Harrisburg, for Ellen Memorial Health Care Center.
Robert B. Hoffman, Esq., Wolf, Block, Schorr and Solis-Cohen, L.L.P., Louis J. Capozzi, Jr., Esq., Capozzi & Associates, P.C., Harrisburg, for Christ the King Manor, Davis Manor Nursing Home, et al.
Daniel John Doyle, Esq., Lisa Wojdak Basial, Esq., PA Office of Attorney General, Harrisburg, for Commonwealth of Pennsylvania.
Allen C. Warshaw, Esq., John A. Kane, Esq., John G. Knorr, Esq., PA Department of Public Welfare, Harrisburg, for Department of Public Welfare.
John Bartley Delone, Esq., Office of Attorney General, Commonwealth of PA, Department of Public Welfare.
BEFORE: CASTILLE, C.J., and SAYLOR, EAKIN, BAER, TODD and MCCAFFERY, JJ.
Prior Report: Pa.Cmwlth., 911 A.2d 624.

ORDER
PER CURIAM.
AND NOW, this 23rd day of July, 2008, the order of the Commonwealth Court is AFFIRMED.